Citation Nr: 1633776	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  13-05 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for prostate cancer.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for a stomach disorder.

8.  Entitlement to service connection for high cholesterol.

9.  Entitlement to service connection for an eye disorder.

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to December 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that a claim for service connection for posttraumatic stress disorder (PTSD), which is governed by different regulatory criteria than other psychiatric disorder claims, has been developed separately and is not currently on appeal.  Specifically, the Veteran has not yet appealed a November 2015 rating decision denying service connection for PTSD.  Based on this procedural history, the issue on appeal has been recharacterized as listed on the title page.

The issues of entitlement to service connection for a psychiatric disorder, a low back disorder, bilateral hearing loss, and tinnitus are addressed in the remand portion of the decision below.


FINDING OF FACT

In March 2016, prior to the promulgation of a decision in the appeals, the Veteran  withdrew the appeals on the issues of entitlement to service connection for prostate cancer, diabetes mellitus, stomach disorder, high cholesterol, and an eye disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for entitlement to service connection for prostate cancer, diabetes mellitus, stomach disorder, high cholesterol, and an eye disorder have been met.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Except for appeals withdrawn on the record at hearings, the withdrawal must be in writing.  38 C.F.R. § 20.204. 

In March 2016, at a hearing before the Board, the Veteran withdrew the issues of entitlement to service connection for prostate cancer, diabetes mellitus, stomach disorder, high cholesterol, and an eye disorder.  Thus, there remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeals and they must be dismissed.



ORDER

The appeal for entitlement to service connection for prostate cancer is dismissed.

The appeal for entitlement to service connection for diabetes mellitus is dismissed.

The appeal for entitlement to service connection for a stomach disorder is dismissed.

The appeal for entitlement to service connection for high cholesterol is dismissed.

The appeal for entitlement to service connection for an eye disorder is dismissed.


REMAND

Regarding the remaining claims on appeal, the Veteran has stated in VA treatment records and in various statements that he is in receipt of Social Security Administration (SSA) disability benefits.  VA has a duty to obtain relevant SSA records when it has notice that the Veteran is receiving SSA disability benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As there are no SSA records in the claims file, a remand is necessary to obtain the Veteran's complete SSA records, including all administrative decisions on his application for SSA disability benefits and all underlying medical records.

Also, at his March 2016 hearing before the Board, the Veteran indicated that he continued to receive VA treatment for his disabilities.  The most recent VA treatment records are dated in November 2015.  On remand, updated VA treatment records should be obtained.  38 C.F.R. § 3.159(c)(2) (2015).

With respect to the Veteran's claim for service connection for a psychiatric disorder other than PTSD, the Veteran was afforded a VA examination in March 2010.  The examiner diagnosed major depressive disorder and opiate abuse in remission for three months.  The examiner provided an opinion that it was "less likely than not" that the Veteran's current depression was caused by or the result of his service.  The examiner stated that the Veteran was not diagnosed with depression in service, and a service treatment record indicating paranoia was likely related to drug abuse.  The Veteran had no treatment for depression until a depressive episode approximately ten years after service, which was related to life problems caused by heroin abuse.     

However, as he stated at his March 2016 hearing before the Board, the Veteran's contention was that his psychiatric disorder was due to having to deal with a friend committing suicide during basic training by shooting himself in the barracks.  He also stated that it had an effect on how he thought about things and affected his job.  He indicated that it caused him to shy away from performing his regular duties loading guns, and that he self-medicated and began using drugs to cope with depression.  The Veteran's sister submitted a statement dated in March 2016, where she indicated that while the Veteran was in the military, she remembered him telling her about someone committing suicide during basic training.  She stated that it affected him tremendously and that he currently talked about it.  Considering that the March 2010 VA examiner did not comment on the Veteran's assertions that his psychiatric disorder was due to a friend's suicide in service; the Veteran should be afforded a new VA examination to address these contentions.  

The Veteran also seeks entitlement to service connection for a low back disorder.  He contends that he has a low back disability due to his service as a Vulcan crewman, loading the bunker and lifting steel boxes with bullets weighing up to 80 pounds.  VA treatment records include treatment and diagnoses of low back pain, and a diagnosis of chronic low back pain in December 2010.  The Veteran has not yet been afforded a VA examination in conjunction with his claim.  On remand, the Veteran should be afforded a VA examination to determine to determine whether he has a current low back disorder that is related to service, to include any injuries incurred therein.  38 C.F.R. § 3.159; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

Regardless of his response, the RO must obtain and associate with the claims file the Veteran's (1) SSA disability determination and all associated medical records; and (2) updated treatment records from the VA Medical Center in Miami, Florida.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Veteran to obtain further details of the suicide of his friend in service, including, but not limited to, the approximate date (within a three month range) and place of suicide; the name, rank, and unit of his friend.  The RO must inform the Veteran that he must be as specific as possible, and identify potential sources of evidence to corroborate this incident, such as copies of letters written during service and statements from individuals familiar with this incident, e.g. former fellow service members, including peers, subordinates, or superiors.  The RO must notify the Veteran that failure to provide such information may result in the denial of this claim.  38 C.F.R. § 3.158 (2015); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

3.  Thereafter, the RO must thoroughly review the claims file and prepare a summary of the facts surrounding the suicide.  If no response is received from the Veteran, the RO must attempt to verify the stressors already of record.  The RO must send this summary and the information of record regarding the Veteran's service, including copies of pertinent service personnel records and any records relevant to the his claim to all appropriate sources for verification of the specific incident alleged by the Veteran.  This organization(s) must be requested to provide any information which might corroborate this incident.  All documentation received by the RO must be associated with the claims file. 

4.  The Veteran must be afforded a VA psychiatric examination to determine whether a psychiatric disorder other than PTSD is related to his military service.  The Veteran's electronic claims file must be made available to an appropriate examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.   

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide diagnoses for all psychiatric disorders found.  The psychiatrist must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status.  

The examiner must provide an opinion as to whether any currently or previously diagnosed psychiatric disorder is related to his military service, including the Veteran's report of his friend committing suicide during basic training by shooting himself in the barracks.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The Veteran must be afforded a VA spine examination to determine whether a low back disorder is related to his military service.  The Veteran's claims file and all electronic records must be made available to an appropriate examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.   

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed low back disorder is related to his military service, including as due to the Veteran's military occupational specialty as a Vulcan crewman.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for an aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once.

8.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


